Citation Nr: 0725101	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  06-17 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

In April 2007, the veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the medical evidence of record and the veteran's 
testimony at his April 2007 hearing, indicates that he 
underwent pure tone threshold testing at the VA Medical 
Center in Little Rock, Arkansas on June 22, 2004, and again 
on January 23, 2007.  Although treatment notes for both dates 
are of record indicating SNHL in both ears, the actual pure 
tone threshold results were not provided.  Likewise, although 
it notes word recognition testing was accomplished, the 
January 2007 treatment note did not provide word recognition 
scores for either ear.  There is no evidence that any attempt 
has been made to secure the actual results of the June 22, 
2004, and January 23, 2007, pure tone threshold testing.  
These results are necessary for rating purposes and must be 
obtained, if available.  It is important to note that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, the Board notes that the veteran's most recent VA 
treatment records are dated in April 2006, with a January 
2007 treatment record submitted by the veteran.    There is 
no evidence that any attempt has been made to secure VA 
treatment records subsequent to the April 2006 records.  
Copies of any available VA records subsequent to that time 
need to be obtained and incorporated in the claims file.  
Dunn v. West, supra.; Bell v. Derwinski, supra.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the complete 
results of audiological testing done at 
the VA Medical Center in Little Rock, 
Arkansas, on June 22, 2004, and January 
23, 2007, if available.  If such medical 
reports cannot be obtained, this should be 
documented in the veteran's claims folder. 
The RO should also obtain any other VA 
treatment records, dating from April 2006 
to the present, and associate the records 
with the veteran's claims file.

2.  Thereafter, the RO should undertake 
any other development deemed necessary and 
readjudicate the issue of entitlement to 
an initial increased disability rating for 
bilateral hearing loss.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



